Citation Nr: 9901235	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1944 in the U.S. Navy.  He also served from June to 
August 1945 in the Merchant Marine.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that his asbestosis disability has 
worsened and warrants an increased disability evaluation.  He 
has specifically complained of increased shortness of breath 
when walking.

The Board notes that the objective medical evidence of 
record, specifically the pulmonary function tests of October 
1994 and May 1997, indicate severe levels of pulmonary 
disability.  The RO has noted that the veteran has a 
nonservice connected chronic obstructive pulmonary disorder 
in conjunction with his service connected asbestosis.  The RO 
has assigned a lower evaluation than that called for by the 
regulations for a disorder manifested by pulmonary function 
test results such as those of the veteran.

The Board finds that the claims folder does not yet contain 
an adequate medical opinion regarding what portion of the 
veterans pulmonary disability can be attributed to his 
service connected asbestosis, and what portion can be 
attributed to his chronic obstructive pulmonary disorder.

The Board further notes that the veteran requested a travel 
board hearing on his VAF-9, received in April 1997.  In a 
subsequent statement, received in June 1997, he indicated 
that he wished to have a regional office hearing.  He further 
indicated that if a favorable decision was not reached at the 
regional office hearing he desired a travel board hearing.  

A regional office hearing was held in August 1997.  
Subsequent to that hearing the veterans rating for 
asbestosis was increased from 10 percent to 30 percent.  The 
Board notes that while this outcome was favorable to the 
veteran, higher evaluations are possible.  Therefore the 
outcome was not fully favorable to him.  The Board further 
notes that the veteran has not indicated, subsequent to the 
regional office hearing, that he is satisfied and no longer 
desires a travel board hearing.  

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veterans claims folder should be 
examined by the appropriate specialist.  
The examiner should be asked to render an 
opinion regarding the percentage of 
pulmonary disability attributable to the 
veterans service connected asbestosis, 
and that attributable to his non-service 
connected chronic obstructive pulmonary 
disease.  If such a distinction is not 
medically possible the examiner should so 
state.  If the examiner concludes that 
further testing is necessary, the veteran 
should be scheduled for such 
examinations.

2.  The veteran should be contacted and 
asked if he still desires a travel board 
hearing.  If so, he should be scheduled 
for the next available hearing.

3.  Prior to the return of this claim to 
the Board, the RO should reconstruct the 
veterans claims folder into not less 
than two volumes.  The volume of evidence 
currently in the claims folder exceeds 
its reasonable capacity.

The Board wishes to express its appreciation in advance to 
the RO for its assistance in this matter, and we trust that 
it will attend to it in a timely manner.

 Upon completion of the above described items, the RO should 
reconsider the veterans claim for an increased rating for 
asbestosis.  If the result remains adverse the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
